MAUCK, P. J.
Bertha Sheafer, on behalf of herself and forty-three of her neighboring property owners, seeks by her petition to enjoin the National Refining Co. from constructing and maintaining a pumping station on the lot owned by the Refining Co. at the corner of. Clifton Blvd. and Baltic Rd. N. E. in the City of Cleveland.
The lots in question are part of a subdivision the deeds to which contained restrictions limiting the use of the land to residential purposes only, and it is upon this that Sheafer relies for her injunction.
The Refining Co. in its.answer admits the restrictions placed in its deed but says that it had no notice that such restrictions inured to adjacent land owners and that the allotment was not impressed with any uniform restrictions of record, which would put defendant upon notice. Upon appeal, the Court of Appeals held:
1. Reliance, by the" Refining Co. is placed on 96 OS. 374 in which relief was denied one seeking to enforce restrictions against the purchaser, when it appeared that the purchaser' had no notice of similar restrictions in the deeds of other property owners.
2. It was not held however, in that case (96 OS. 374) that the fact that an owner has no actual knowledge that like restrictions exist in his favor, prevents restrictions in his own deed from being enforced.
3. The leading case upon the subject, 50 N. J. Eq. 329, held that such a restriction as we now have before use, could be availed of by another property owner, notwithstanding his rights were not referred to in the deed creating the restriction, if the party against whom relief was sought brought with knowledge of the same.
4. • The Ohio case is distinguished from the New Jersey Case because in the Ohio ease the lot owner did not know that the restrictions were for the benefit of other lot owners, but in the instant ease from the very words of the restricting clause, ie. “Grantor and Grantees desiring to make the said land and other lots in the vicinity, more desirable for residence purposes” gives the Refining Co. sufficient notice.
Decree for plaintiff.
(Sayre, & Middleton, JJ., concur.)